Citation Nr: 1244001	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-33 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	John C. Blair, Attorney at Law



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October and December 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

By a July 2010 rating decision, the RO granted service connection for hearing loss in the left ear, so this question is no longer before the Board.  

(As discussed below, the claims of entitlement to service connection for left knee disability and left shoulder disability are being reopened.  The underlying claims of service connection and the claims of service connection for right ear hearing loss and right shoulder disability are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  In an August 2002 decision, the RO denied claims of entitlement to service connection for left knee and left shoulder disabilities.

2.  The evidence submitted since the August 2002 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and raises a reasonable possibility of substantiating these claims.



CONCLUSIONS OF LAW

1.  An August 2002 RO decision denying claims of entitlement to service connection for left knee and left shoulder disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Since the August 2002 rating decision, new and material evidence has been received with respect to the claims of entitlement to service connection for left knee and left shoulder disabilities, and these claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2002 decision, the RO denied the Veteran's claim of service connection for a left knee disability because "[n]o current diagnosis or treatment was found regarding [the Veteran's] left knee."  Similarly, the Veteran's claim of service connection for a left shoulder disability was denied because "[n]o current diagnosis or treatment was found regarding [the Veteran's] left shoulder."  Notice of the denials was sent to the Veteran in September 2002.  The Veteran did not appeal the decision.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As indicated above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The relevant evidence of record at the time of the August 2002 rating decision consisted of service treatment records (STRs), private treatment records, and the Veteran's statements.  STRs dated in June 1976 documented the Veteran's complaint of a sore left shoulder for two days and included a report that the Veteran "feels as though shoulder is out of joint."  The Veteran was diagnosed with a possible dislocation at that time.  A STR dated in February 1977 noted the Veteran's complaint of left knee pain.  STRs dated in July 1979 indicated that the Veteran injured his shoulders on horizontal bars but noted no evidence of subluxation.  The Veteran was diagnosed with a strain of the trapezius muscle.  A subsequent notation from later in July 1979 indicated that the bilateral shoulder symptoms were resolving well and noted that the "[p]ain is purely muscular in origin."  The October 1979 service separation examination documented the Veteran's report of cramps in legs (exertional), as well as, swollen or painful joints.  The examiner noted that the Veteran had been treated for bursitis of the left shoulder and further indicated the shoulder was "okay."

Private treatment records dated in January 1995 documented the Veteran's complaints of left knee pain.  A February 1996 private treatment record noted bilateral knee pain following an occupational injury in a coal seam.  In his February 2002 claim, the Veteran asserted that he suffered from a torn rotator cuff of the left shoulder, which was incurred during service.  He also indicated that he suffered from a left knee disability.

Accordingly, at the time of the last final denial of the Veteran's service connection claims, there was insufficient evidence of current diagnoses of left knee or left shoulder disabilities.  Additionally, there was no evidence of medical nexus between the Veteran's claimed left knee and shoulder disabilities and his military service; nor was there evidence of continuity of symptomatology dating from the Veteran's service.  Thus, the RO denied the Veteran's claims of entitlement to service connection for disabilities of the left knee and left shoulder.  The Veteran did not appeal the RO's August 2002 decision, and the denial consequently became final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012).

Relevant evidence received since the August 2002 denial consists of VA and private treatment records, Social Security Administration (SSA) records, VA examination reports dated in December 2007 and July 2010, a May 2009 letter from Dr. V.P., statements of the Veteran and his attorney, internet articles received in May 2011, and a combat load report from the United States Marine Corps (U.S.M.C.) Combat Development Command, received in May 2011.

After a review of the entire record, and for the reasons expressed immediately below, the Board finds that additional evidence has been submitted that is sufficient to reopen the Veteran's claims.

With respect to the left shoulder, the December 2007 VA examiner indicated that x-rays of the Veteran's shoulders showed "mild degenerative changes [of the] acromioclavicular joint."  Private treatment records dated in May 2009 noted a diagnosis of bursitis in both shoulders.  As for the left knee, SSA records include a personal pain questionnaire dated in January 2002, which indicated a report of arthritis in the knees.  VA treatment records dated in October 2008 noted chronic arthralgia of the knees.

In his May 2009 letter, Dr. V.P. indicated that the Veteran suffered from a left shoulder condition manifested by pain and limitation of motion.  Dr. V.P. also reported that the Veteran exhibited a left knee condition, which he described as knee ankylosis with severe residuals.  Additionally, with respect to both the left knee and left shoulder disabilities, Dr. V.P. opined that "[t]o a reasonable amount of medical certainty it is the opinion reviewing the files and the conditions diagnosed are as least as more than likely than not related to the claimant's military service."

As indicated above, the Veteran's attorney has submitted internet articles received in May 2011 in support of the claims.  The articles present information concerning the weight and potential physical impact of a soldier's combat load.  The Veteran's attorney also submitted a combat load report dated in December 2003 from the U.S.M.C. Combat Development Command.

The Board further notes that the recently added VA examination report dated in July 2010 provides a negative opinion as to the question of whether the Veteran's bilateral shoulder disabilities are due to his military service.  Although this evidence is new, it is unfavorable to the left shoulder claim and thus does not help the Veteran.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

Nevertheless, pursuant to Shade, supra, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  The VA and private treatment records suggesting current disabilities of the left shoulder and left knee, as well as the May 2009 letter from Dr. V.P., were not of record at the time of the last final denial.  As such, this evidence is new.  It is also "material" because it relates to an unestablished fact necessary to substantiate the claims, namely the existence of current diagnoses and medical nexus.  Critically, the Board finds that the newly submitted evidence addresses the bases of the prior denials in that the evidence suggests that the Veteran currently suffers from disabilities of the left knee and left shoulder, which were incurred during his military service.  See Shade, 24 Vet. App. at 121 (regulations do not require new and material evidence as to each previously unproven element of a claim).

As a result, the Board finds that the newly added medical evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The Board therefore finds that the newly submitted evidence raises a reasonable possibility of substantiating the claims.  Accordingly, the claims of service connection for left knee and left shoulder disabilities are reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen a claim for service connection for a left knee disability has been received; to this limited extent, the appeal is granted.

New and material evidence sufficient to reopen a claim for service connection for a left shoulder disability has been received; to this limited extend, the appeal is granted.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal--entitlement to service connection for left knee disability, left shoulder disability, right shoulder disability, and right ear hearing loss--must be remanded for further development.

Initially, the Board notes that, pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred to the agency of original jurisdiction (AOJ) for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  The Veteran and his attorney submitted evidence and argument in May 2011, which was not accompanied by a waiver of local jurisdiction.  The Board has considered this additionally received evidence and finds it to be pertinent to the pending claims as the newly added internet articles, U.S.M.C. combat load report, and statement by the Veteran potentially support the his contention that his left knee and bilateral shoulder disabilities are related to his military service.  Accordingly, a remand for AOJ consideration of the newly added evidence is required.

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As for the left knee claim, the evidence of a current diagnosis consists of the January 2002 personal pain questionnaire indicating a general diagnosis of arthritis of the knees, the October 2008 VA treatment record noting chronic arthralgia in the knees, and the May 2009 letter from Dr. V.P. reporting that the Veteran suffers from ankylosis of the left knee with severe residuals.  In contrast, an x-ray of the knees conducted in December 2007 revealed "[n]o acute or significant focal bony abnormality."

With respect to the left and right shoulder claims, private treatment records dated in May 2009 indicate that the Veteran had bursitis in both shoulders.  VA treatment records dated in October 2008 noted chronic arthralgia of the shoulders.  Additionally, in the May 2009 letter, Dr. V.P. reported that the Veteran suffered from left and right shoulder conditions with moderate to severe residuals of limitation of motion.  In the July 2010 VA examination report, the VA examiner diagnosed the Veteran with acromioclavicular joint degeneration based upon x-ray results.

As indicated above, in his May 2009 letter, Dr. V.P. provided a positive medical nexus opinion as to the left knee and bilateral shoulder claims.  Specifically, Dr. V.P. opined that "[t]o a reasonable degree of medical certainty, it is the opinion, reviewing the files and the conditions diagnosed are as least as more than likely than not related to the claimant's military service."  Significantly, Dr. V.P. did not provide any explanation to support his conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  In particular, Dr. V.P. did not address the significance, if any, of the impact of the Veteran's post-service occupation (electrician in a coal mine).

The July 2010 VA examiner provided a negative nexus opinion concerning the diagnosed acromioclavicular joint degeneration of the shoulders.  The examiner explained that "[d]uring the two times he was seen in sick call in service there was no indication that the shoulder joint itself had been injured; rather, the problem in 1976 was considered to be bursitis, a process outside the shoulder joint, and the problem in 1979 was strain of the trapezius muscles."  He continued, "[a]gain although this can refer pain to the general area of the shoulder, the trapezius muscles are outside the shoulder joint and their being strained will not affect the acromioclavicular joints.  It is more likely than not that this Veteran's bilateral degenerative joint disease of the shoulders was incurred as a result of his many years as an underground coal miner."

The July 2010 VA examiner did not address the diagnoses of bursitis of the shoulders in May 2009 and the relationship, if any, between the in-service bursitis and the post-service bursitis.  Additionally, as indicated above, the Veteran's attorney recently submitted internet articles and an U.S.M.C. combat load report concerning the physical impact of a combat soldier's load.  The Veteran also submitted a statement as to the physical problems he incurred during his military service.  See the Veteran's statement dated April 2011.

Thus, the left and right shoulder and left knee claims present certain medical questions concerning diagnosis and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Accordingly, upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of diagnoses and nexus pertaining to the left knee and bilateral shoulder claims.

With respect to the right ear hearing loss claim, the Veteran contends that he suffers from hearing loss in his right ear, which was incurred during his military service.  In support of his claim, the Veteran submitted a June 2009 letter from Dr. T.B., in which he reported that "[p]ure tone air and bone testing revealed a slight to moderate high frequency sensorineural hearing loss above 1000 Hz. in the right ear."  Word recognition scores were 100 percent.  (It appears that the Veteran's audiometric testing revealed hearing impairment at 4000 Hertz as defined by VA in 38 C.F.R. § 3.385.)  As to medical nexus, Dr. T.B. opined that "[b]ased on his report of military noise and duties conducted during service, especially exposure to shoulder fire[d] rockets, it is as likely as not that his hearing loss . . . [was] initiated during military service."

Dr. T.B. provided no rationale to support his conclusion and also failed to discuss the impact, if any, of the Veteran's post-service occupational noise exposure on his right ear.  See Hernandez-Toyens, supra.

In contrast, the Veteran was afforded a VA audiology examination in May 2010, which documented normal hearing in the right ear except for a mild sensorineural hearing loss at 4000 Hz.  Speech recognition in the Veteran's right ear was 94%.  The Veteran's hearing thresholds in the right ear as documented by the May 2010 VA examiner were below those recognized by VA as denoting hearing impairment.  See 38 C.F.R. § 3.385 (2012).  Additionally, the Veteran's speech recognition score was above that recognized by VA as denoting hearing impairment pursuant to 38 C.F.R. § 3.385.

The VA examiner also provided a negative nexus opinion.  Specifically, he concluded that "[t]he Veteran's hearing loss at the right ear was not caused or a result of military service based on normal hearing results on the October 1979 separat[ion] audiogram."  Significantly, however, the May 2010 VA examiner failed to provide rationale to support his conclusion.  See Hernandez-Toyens, supra.  To this end, the Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

At a July 2011 VA audiology consultation, the Veteran reported that his hearing had worsened since the May 2010 VA examination.  The examiner did not provide detailed audiometric testing results, but did indicate that the Veteran's speech recognition score in the right ear was 88%.  (This score is low enough to denote hearing impairment for VA purposes pursuant to 38 C.F.R. § 3.385.)

Here, the Board finds that a new VA examination is necessary to determine whether the Veteran's current right ear hearing loss is related to service.  On examination, the examiner should address the Veteran's in-service noise exposure and his competent report of continued symptomatology as described above.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) & Colvin, supra.

Additionally, review of the record (including the Veteran's physical VA claims file as well as his Virtual VA file) reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment or evaluation that the Veteran may have received at the VA Medical Center (VAMC) in Lexington, Virginia, or any other facility, since September 1, 2011.  All such available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any left knee, left shoulder, and right shoulder disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-service left knee and bilateral shoulder symptomatology.

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current left knee, left shoulder, and/or right shoulder disability had its onset during the Veteran's active military service or is otherwise related to such period of service.  In answering these questions, the examiner should address the Veteran's STRs, which document complaints of left knee and bilateral shoulder pain.  The examiner should specifically discuss the in-service diagnosis of bursitis of the left shoulder as well as the May 2009 post-service diagnosis of bursitis of the shoulders.  The examiner should also address the May 2009 letter from Dr. V.P. as well as the internet articles on combat load and the U.S.M.C. combat load report submitted by the Veteran's attorney in May 2011.  The examiner should also address the Veteran's assertions of continuity of symptomatology dating from his military discharge.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Additionally, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any right ear hearing impairment.  The claims file should be made available to and reviewed by the examiner.  All necessary studies, including audiological testing, should be performed.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.

The examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently shown right ear hearing impairment had its onset in service or is otherwise related to the Veteran's military service, to include acoustic trauma/noise exposure.  The Veteran's history of post-service noise exposure should also be considered.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, readjudicate the issues on appeal - entitlement to service connection for left knee disability, left shoulder disability, right shoulder disability, and right ear hearing loss.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


